NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No.17/387,544, which is a continuation reissue application of U.S. Application No. 17/240,496. Application No. 17/240,496 is a reissue of U.S. Application No. 14/568,694 (U.S. Patent No. 9,535,490 issued January 3, 2017). 
Claims 1-31 were canceled.  Claims 32-40 added.  Claims 32-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The preliminary amendment ----filed July 28, 2021 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
The amendment proposes changes to the specification that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  That is, Applicant used strikethroughs instead of brackets for omission; "the matter to be omitted by reissue must be enclosed in brackets." See MPEP 1453.  
	The preliminary amendment proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  That is, Applicant failed to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  See 37 CFR 1.173(c).  MPEP § 1453 (II). Merely citing paragraphs or columns in the specification is insufficient to explain the changes made to the claims. 

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No.9,535,490 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32,33, 35-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,329,671 to Heinrich et al. (Heinrich”) in view of U.S. Patent No. 8,160,000 to Balasubramanian (“Balasubramanian”).
32. (New) A mobile terminal comprising:
Heinrich teaches this limitation by disclosing a “user device 102” that can be “a mobile phone, a tablet, a laptop computer or other embedded device able to connect to the network 110.” 4:21-23; see also id., Fig. 1 (showing user device 102).
 Heinrich teaches that limitation by disclosing a “scheduler” and, within the scheduler, a “timer.” The scheduler can be “associated with the baseband processor”—i.e., the claimed “modem processor”—and controls communications between the baseband processor and the application processor. 7:8-21 (“[T]here is a centralized scheduler 120 which is associated with the baseband processor 104…. The scheduler 120 may control the scheduling of IPC activities [i.e., processor-to-processor communications] in both directions between the processors 104 and 106….”).
 The scheduler associated with the baseband processor includes a timer called a “lazy timer.” Id., 9:2-6 (“[T]he scheduler 120 allocates a respective timer, herein referred to as a ‘lazy timer’, to each of the non real-time sensitive IPC activities identified in step S302. Each IPC activity is sent on the IPC interface when its respective lazy timer fires.”). The “lazy timer” of Heinrich is a “modem timer” because it is within the baseband processor and determines when held data (i.e., IPC activities) is sent to the application processor. Id.; see also id., Fig. 1; 7:10-11 
a modem processor, 
As shown in Figure 1, Heinrich discloses user device 102 that includes baseband processor 104. Heinrich discloses that baseband processor 104 is a “modem processor.” Id., 4:30-36 (“The baseband processor 104 acts as a Radio Frequency (RF) modem to process data for communication between the user device 102 and the network 110. 
the modem processor configured to hold modem processor-to- application processor data until expiration of the modem timer; 
Heinrich teaches that baseband processor 104 delays sending certain data to the application processor 106 over the IPC interface, and transmits such data upon expiration of the modem timer. 7:65-8:1 (“[T]he scheduler 120 identifies IPC activities that are not real-time sensitive and which can be delayed until it is deemed profitable to run them.”). These transactions are aggregated for later transmission. Id., 9:5-13 (“Each IPC activity is sent on the IPC interface when its respective lazy timer fires. . . . However, when one of the registered timers fires, all registered timers expire at the same time, causing all the aggregated IPC activities to be served at the same time.”). Heinrich also explains that buffering communications and sending them all at once when a timer expires results in fewer sleep mode-to-awake mode transitions and thereby reduces power consumption. Id., 10:44-51 (“Furthermore, delaying some of the IPC activities to thereby group them together not only results in fewer transitions between the sleep and awake modes on the application processor 106, but it may also reduce the overall number of IPC activities that are communicated and therefore processed by the application processor 106. This can further reduce the power consumed by the computer system, in particular the power consumed by the application processor 106.”). One of ordinary skill in the art would understand that such delayed and “aggregated IPC activities” would be “modem processor to application processor data” that would have to be held (i.e., buffered) by the baseband processor or a memory connected to the baseband processor until the baseband processor determines that it is time to transmit the held data to the application processor, such as when the timer expires. see 11:57-58 (“In order to delay file write accesses they are stored in a cache memory of the baseband subsystem.”). Heinrich describes “baseband memory” where baseband data is buffered. Id., 11:58-66 (“The scheduler 120 schedules the file write accesses as described above such that a group of them may be retrieved from the cache memory of the baseband subsystem together and sent to the application processor 106 on the IPC interface as a group. . . . These files may be cached in baseband memory with no user impact.”). It would have been obvious to a person of ordinary skill in the art that the baseband processor in Heinrich can hold data—i.e., the “modem processor to application processor data”—in its own memory on the same chip as the processor circuitry. A processor can hold data in two known ways, on-chip or off-chip. Heinrich thus discloses or renders obvious a “modem processor configured to hold modem processor to application processor data until expiration of the modem timer.”
an application timer having a period longer than a period of the modem timer;
Henrich’s lazy timer. Heinrich discloses a “scheduler” on the application processor. 7:24-27 (“[A] separate scheduler (e.g. implemented on the application processor) controls the scheduling of IPC activities communicated from the application processor 106 to the baseband processor 104).”). Heinrich further discloses that the scheduler on the application processor can use the “same scheduling techniques” as the scheduler on the baseband processor. Id., 12:52-55 (“A scheduler may implement the same scheduling techniques as those described above, but configured to schedule IPC activities from the application processor 106 to the baseband processor 104.”). One such scheduling technique is a timer that determines when to transmit data from the application processor to the baseband processor. Id., 9:2-5 (“[T]he scheduler 120 allocates a respective timer, herein referred to as a ‘lazy timer’, to each of the non real-time sensitive IPC activities identified in step S302.”). Transmissions from the application processor to the baseband processor are “uplink” communications. Thus, Heinrich discloses the claimed application timer on the application processor. 
 an application processor,
As shown in Figure 1, Heinrich discloses a mobile communication system that includes an “application processor 106.”
 the application processor configured to hold application processor-to-modem processor data 
Heinrich discloses that data is buffered prior to being sent over the bus from the baseband [modem] processor to the application processor. Heinrich further explains that the same methods used to transmit data from the baseband processor to the application processor—i.e., buffering data and sending it all at once—can be used to transmit data from the application processor to the baseband [modem] processor. 12:52-55
To implement this transmission scheme, the application processor in Heinrich includes a separate “scheduler” that controls transmission of data from the application processor to the baseband processor. 7:19-27 (“The scheduler 120 may control the scheduling of IPC activities in both directions between the processors 104 and 106. Alternatively, … a separate scheduler (e.g. implemented on the application processor) controls the scheduling of IPC activities communicated from the application processor 106 to the baseband processor 104.”). Like the scheduler in the baseband processor, the scheduler in the application processor identifies “IPC activities”—i.e., data—that are not “real-time sensitive” and can therefore be delayed and stored prior to transmission to the baseband processor. Id., 7:65-8:1.
The claim requires that the “application processor” “hold[s]” the data. Heinrich does not expressly specify where such data is held. However, it would have been obvious to a person of ordinary skill in the art that the application processor in Heinrich can hold its data—i.e., the “application processor to baseband processor data”—in its own memory on the same chip as the processor circuitry. A person of ordinary skill in the art would have understood that there were two well-known ways for data to be buffered: (1) on the same chip that includes the processor circuitry and (2) on a separate or external chip. A person of ordinary skill in the art would have been motivated to use “on-chip” memory to store data on the application processor in Heinrich .
Balasubramanian discloses a first processing node  (i.e., transceiver 110) coupled to a second processing node (i.e., network interface 112) by a communication link 116, which can be a wired link. Fig. 1, 4:50-54 (“[T]he sub-network may communicate via some other protocol (e.g., a wire-based protocol or a wireless-based protocol) over communication links 116 and 118.”). Balasubramanian further discloses that data may be “queue[d]” (i.e., held) on both sides of the link when a processing node is in a low power state—i.e., user equipment 102 with transceiver 110 (a first processing node) could hold data intended for later transmission to network interface 112 (a second processing node) over the link, and the second processing node could hold data intended for later transmission to the first processing node. See id., 5:47-61 (“To increase the amount of time the transceiver 110 is in the suspended state (and thereby conserve more power), the user equipment 102 and/or the network interface 112 may be adapted to queue packets while the transceiver 110 is in the suspended state. The equipment 102 and the interface 112 may be adapted to group (e.g., consolidate, bundle, combine, etc.) the queued packets for transmission over the communication link 116 when the transceiver 110 is in the active state. Here, power may be conserved by not transitioning the transceiver 110 from the suspended state to the active state every time a packet has been generated for transmission by the user equipment 102 or every time it is expected that the user equipment 102 will receive a packet. Accordingly, power savings may be achieved by rescheduling the packet traffic into groups of traffic.”).
until the modem processor pulls data from the application processor;
Balasubramanian discloses a second processing node (i.e., network interface 112) that holds its data until a first processing node (i.e., transceiver 110) pulls data from the second processing node after transmission of data to the second processing node. Balasubramanian discloses that after transmission of data from a first processing node (e.g., the transceiver 110) to a second processing node (e.g., the network interface 112), the first processing node can then pull data from the second processing node. 6:63-7:11 (“[T]he transceiver 110 then transmits the queued uplink packets over the communication link 116. Advantageously, the queued packets may be grouped for transmission such that all of the packets are transmitted during a single wake state of the transceiver 110…. As represented by block 210, during the same single wake state the transceiver 110 also receives any downlink packets queued in the network interface 112…. [T]he transceiver 110 may send a message to the network interface 112 requesting transmission of all queued packets.”); see also id., 6:15-19. Balasubramanian’s disclosure of the transceiver 110 receiving all queued packets from the network interface 112 in response to a message from the transceiver 110 requesting the queued data is a “pull” of data by the transceiver 110, because the transceiver 110 initiates and controls the transfer of the data from the network interface 112 to the transceiver 110.
Balasubramanian thus teaches the requirement of claim limitation that requires an application processor to hold data “until the modem processor pulls data from the application processor after transmission of the modem processor to application processor data”—except Balasubramanian does not explicitly disclose data transmissions between an application processor and a modem processor. It instead teaches transmissions between a transceiver 110 and a network interface 112 over a link. Heinrich, however, teaches transmission of data between an application processor and a modem processor over a link, as well as the aggregation of such data (i.e., buffering the data and sending it all at once).  The combination of the Heinrich and Balasubramanian therefore discloses the claim limitation.
 an interconnectivity bus communicatively coupling the application processor to the modem processor, 
As shown in Figure 1, a bus labeled “IPC” (“inter processor communication”) couples the baseband processor 104—i.e., modem processor—to the application processor 106.
the interconnectivity bus having an active period and a sleep period; and the modem processor further configured, based on the period of the modem timer and the period of the application timer, to synchronize transfer of the application processor- to-modem processor data and the modem processor-to-application processor data during a single active period of the interconnectivity bus, wherein the modem processor and the application processor reside in the mobile terminal.
Heinrich and Balasubramanian teaches or suggests that the reception of data and subsequent pull of data occur during the same power state of the interconnectivity bus connecting the processors. Heinrich expressly discloses use of a USB interconnectivity bus noted as an equivalent, exemplary, interconnectivity bus structure in the ’490 patent. See, e.g., Heinrich at 11:38–40, 13:41–42. Thus, to whatever extent the claims require a bus that provides transitions between active and low power state/sleep period, Heinrich expressly discloses such a USB bus. Moreover, Balasubramanian’s transceiver 110 is the component that drives and receives signals on link 116 and, thus, when it is in a low power state, so too is communication link 116. Balasubramanian’s transceiver 110 is precisely such an interface circuit that drives signals on a bus (link 116) and, thereby, defines the state of the attached bus (link 116). Balasubramanian teaches putting transceiver 110 to sleep while keeping some of the user device’s processing circuitry awake—thus reinforcing that the sleep state of transceiver 110 defines the low power mode/sleep period of a bus, even when other circuitry in user device 102 is awake. Balasubramanian at 5:20-22 (“components that generate data and packets and perform the queuing and other related operations remain active (e.g., in a wake state)”); id., 5:27-29 (“components associated with upper layers remain active to potentially provide packets for the lower layers once [] lower layers [such as transceiver 110] return to the active state”). Therefore, Heinrich and Balasubramanian teaches or suggests that the receipt of data followed by a “pull” operation is performed within a single awake state/single active period of the interconnectivity bus (i.e., before the interconnectivity bus transitions to a low power state/sleep period—if it ever so transitions to a low power state/sleep state).

33. (New) The mobile terminal of claim 32, wherein the modem processor is further configured to instruct the application processor to send an interrupt if no data is received before expiration of the application timer.
The claims recite the conditional /optional language “--if."  Although the conditional/optional language has been considered, Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Heinrich to include the features of Balasubramanian.  Applying the known technique of Balasubramanian would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

Claim 36 is rejected on the same rationale as claim 32 above.

37. (New) The mobile terminal of claim 36, wherein the modem processor is further configured to instruct the application processor to send an interrupt if no data is received before expiration of the application timer.
The claims recite the conditional /optional language “--if."  Although the conditional/optional language has been considered, Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Heinrich to include the features of Balasubramanian.  Applying the known technique of Balasubramanian would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

40. The mobile terminal of claim 36, wherein the application timer has a period longer than a period of the modem timer.
Henrich’s lazy timer. Heinrich discloses a “scheduler” on the application processor. 7:24-27 (“[A] separate scheduler (e.g. implemented on the application processor) controls the scheduling of IPC activities communicated from the application processor 106 to the baseband processor 104).”). Heinrich further discloses that the scheduler on the application processor can use the “same scheduling techniques” as the scheduler on the baseband processor. Id., 12:52-55 (“A scheduler may implement the same scheduling techniques as those described above, but configured to schedule IPC activities from the application processor 106 to the baseband processor 104.”). One such scheduling technique is a timer that determines when to transmit data from the application processor to the baseband processor. Id., 9:2-5 (“[T]he scheduler 120 allocates a respective timer, herein referred to as a ‘lazy timer’, to each of the non real-time sensitive IPC activities identified in step S302.”). Transmissions from the application processor to the baseband processor are “uplink” communications. Thus, Heinrich discloses the claimed application timer on the application processor. 

Allowable Subject Matter
Claims 34,35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992